[Cite as State v. Arnold, 2022-Ohio-3147.]


                     IN THE COURT OF APPEALS
                 FIRST APPELLATE DISTRICT OF OHIO
                      HAMILTON COUNTY, OHIO

 STATE OF OHIO,                              :     APPEAL NO. C-210541
                                                   TRIAL NO. 21CRB-16057
         Plaintiff-Appellee,                 :

   vs.                                       :
                                                       O P I N I O N.
 HASSAN ARNOLD,                              :

         Defendant-Appellant.                :




Criminal Appeal From: Hamilton County Municipal Court

Judgment Appealed From Is: Affirmed

Date of Judgment Entry on Appeal: September 9, 2022


Andrew W. Garth, City Solicitor, William T. Horsley, Chief Prosecuting Attorney, and
Tyler Liston, Assistant Prosecuting Attorney, for Plaintiff-Appellee,

Raymond T. Faller, Hamilton County Public Defender, and Krista Gieske, Assistant
Public Defender, for Defendant-Appellant.
                     OHIO FIRST DISTRICT COURT OF APPEALS


ZAYAS, Presiding Judge.

       {¶1}    Defendant-appellant Hassan Arnold appeals his conviction for

telecommunications harassment in violation of R.C. 2917.21(B)(1), arguing that his

conviction was against the manifest weight of the evidence. For the following reasons,

we affirm the judgment of the trial court.

                         Procedural and Factual History

       {¶2}    On September 6, 2021, Arnold was charged with making a

telecommunication with the purpose to threaten Meredith Gibson in violation of R.C.

2917.21(B), a misdemeanor of the first degree. The case proceeded to a bench trial,

where the state presented the testimony of Meredith Gibson, Nikia Bowman, and

Officer Bittinger.

       {¶3}    Gibson testified that she had two children with Arnold, but they were no

longer in a relationship. On September 6, 2021, she had a phone conversation with

Arnold while she was at her sister’s house. During the first conversation, Arnold asked

if he could pick up their son. She told him she had plans that day, but that he could

have their son the next day. He called her right back and asked about taking their son

with him to a shelter. She said Arnold wanted to use their son to help him get into a

shelter. She told him no. She testified, “And then, from there, he got mad.” She said

the calls started getting really adamant and Arnold told her that he was going to “beat

[her] ass” every time he saw her and make her life a “living f-ing hell” if she did not

bring their son outside. He also threatened to burn her sister’s house down. He kept

calling her. She guessed that Arnold made “at least” 25 calls over a period of an hour,

around ten of which she answered. Arnold was parked outside her sister’s house. Her

sister was in the room with her the entire time.




                                              2
                     OHIO FIRST DISTRICT COURT OF APPEALS



       {¶4}   Bowman, Gibson’s sister, testified that she was sitting with Gibson in

the living room when Arnold called. Gibson’s phone was on speaker phone. Arnold

was saying that he was going to set the house on fire and telling Gibson that he was

going to “wait her out” and beat her up if she did not bring their son outside. He also

said he was going to make Gibson’s life a living hell if Gibson did not allow him to use

their son to get into a shelter. She estimated that Arnold called around 40 times within

20 minutes. Gibson answered some of the calls, but not all of them.

       {¶5}   Officer Bittinger testified that Arnold was sitting in a vehicle one house

over from Gibson’s sister’s house when he arrived. After detaining Arnold, he spoke

to Gibson who told him that Arnold continued to her call multiple times and was

threatening over the phone to cause her physical harm. He said that Gibson appeared

frustrated and frightened.

       {¶6}   The trial court found Arnold guilty. In announcing its decision, the trial

court expressly found both Gibson and Bowman to be credible witnesses, and found

that, while there was no dispute that the original purpose for the calls was either

visitation with the child or to use the child to get into a shelter, Arnold became upset

when he did not get what he wanted and “decided to continue calling and escalate the

calls into threats.” The trial court sentenced Arnold to 180 days in jail, suspended 150

days, credited 24 days for time served, and placed Arnold on one year of community

control, which included a stay-away order from Gibson and her sister. The court

further ordered that parental exchanges should take place only through an order of

the court.

                                 Law and Analysis

       {¶7}   In a sole assignment of error, Arnold challenges the weight of the

evidence supporting his conviction. In reviewing a challenge to the weight of the

                                               3
                     OHIO FIRST DISTRICT COURT OF APPEALS



evidence, we must “review the entire record, weigh the evidence, consider the

credibility of the witnesses, and determine whether the trier of fact clearly lost its way

and created a manifest miscarriage of justice.” State v. Powell, 1st Dist. Hamilton No.

C-190508, 2020-Ohio-4283, ¶ 16, citing State v. Thompkins, 78 Ohio St.3d 380, 388,

678 N.E.2d 541 (1997).

       {¶8}    Pursuant to R.C. 2917.21(B)(1), “No person shall make * * * a

telecommunication * * * with purpose to abuse, threaten, or harass another person.”

“The Ohio Supreme Court has defined ‘threat’ as representing ‘a range of statements

or conduct intended to impart a feeling of apprehension in the victim, whether of

bodily harm, property destruction, or lawful harm, such as exposing the victim’s own

conduct.’ ” State v. Ham, 1st Dist. Hamilton No. C-180338, 2019-Ohio-3468, ¶ 11,

quoting State v. Cress, 112 Ohio St.3d 72, 2006-Ohio-6501, 858 N.E.2d 341, ¶ 39. “The

inquiry is not whether the recipient of the communication was in fact threatened, * *

* but rather, whether the purpose of the person who made the communication was to

threaten the person called.” Id. at ¶ 10, citing State v. Kronenberg, 8th Dist. Cuyahoga

No. 101403, 2015-Ohio-1020, ¶ 15.

       {¶9}    Conduct rises to the level of criminal harassment under this section of

the statute if the accused “ ‘intended to alarm or to cause substantial emotional distress

to the recipient, not just to annoy [the recipient].’ ” Powell at ¶ 17, quoting State v.

Ellison, 178 Ohio App.3d 734, 2008-Ohio-5282, 900 N.E.2d 228, ¶ 14 (1st Dist.).

“Evidence of the defendant’s intent to harass may be direct or indirect.” Id. at ¶ 18,

citing State v. Harshbarger, 3d Dist. Auglaize No. 2-09-19, 2010-Ohio-4413, ¶ 19. “In

the absence of direct evidence, a defendant’s purpose to threaten, harass, or abuse may

be established by the facts and circumstances surrounding the communication.” Id.,

citing In re C.W., 1st Dist. Hamilton Nos. C-180677 and C-180690, 2019-Ohio-5262,

                                                4
                      OHIO FIRST DISTRICT COURT OF APPEALS



¶ 14. “R.C. 2917.21(B) does not require more than a single communication.” Id. at ¶

19, citing In re C.W. at ¶ 13. However, “the fact that a defendant sent numerous

communications is often indicative of the defendant’s specific purpose to harass.” Id.,

citing Harshbarger at ¶ 19, and City of Hamilton v. Combs, 2019-Ohio-190, 131

N.E.3d 297, ¶ 23 (12th Dist.).

       {¶10} Arnold argues that the weight of the evidence did not show that his

purpose for the calls was to abuse, threaten, or harass Gibson and implies that the

weight of the evidence actually showed that his purpose was to retrieve his son from

Gibson. In doing so, he argues that the record does not credibly support that his

purpose shifted from benign to malevolent. However, both Gibson and Bowman

testified that, after Gibson refused to give him their son, Arnold threated, via phone,

to cause physical harm to Gipson, to make Gibson’s life a living hell, and to burn

Bowman’s house down if Gibson did not bring their son to him. “[I]t is well settled

law that matters as to the credibility of the witnesses are for the trier of fact to resolve.”

Ham at ¶ 13. The trial court found both Gipson and Bowman to be credible.

       {¶11} While Arnold’s sole purpose for the initial call may have been to retrieve

his son, the evidence showed that his purpose changed to threatening or harassing

Gibson into changing her mind once she refused to give him their son. See State v.

Dulaney, 180 Ohio App.3d 626, 2009-Ohio-79, 906 N.E.2d 1147 (3d Dist.) (affirming

a conviction for telecommunications harassment where, although an ex-employee

initially called the employer to discuss issues with his paycheck and insurance, he

ultimately threated to “kick their ass.”). There was no evidence which weighed heavily

against such a finding. Therefore, we hold that Arnold’s conviction was not against

the manifest weight of the evidence and affirm the judgment of the trial court. The

sole assignment of error is overruled.

                                                  5
                     OHIO FIRST DISTRICT COURT OF APPEALS



                                     Conclusion

       {¶12} Having considered and overruled the sole assignment of error, we

affirm the judgment of the trial court.

                                                            Judgment affirmed.

BERGERON and WINKLER, JJ., concur.

Please note:

       The court has recorded its own entry this date.




                                             6